 

Addendum No. 3 to

Contract No 840/08625142/25/01-13

 

Date of signature: January 16 , 2014 

THE SELLER

The Open Joint Stock Company «Isotope»,

(JSC «Isotope»)

 

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(495) 981-96-16. 

THE BUYER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

THE CONSIGNEE

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 US

Airport of destination: Seattle or Portland, USA

NOTIFICATION

FedEX Trade Networks 16353 NE Cameron Blvd

Portland, Oregon 97230 USA

Phone: +1503-255 1391 ext.14

THE END USER

The Company IsoRay Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA 

THE MANUFACTURER

Open Joint Stock Company «Institute of The Nuclear

Materials» (JSC «INM»)

624250, Russia, Sverdlovsk Region,

Zarechniy, PO Box 29

Phone.: 7 (34377) 362 64

FAX: 7 (34377) 333 96

E-mail: shipping@inm-rosatom.ru

THE SHIPPER

Joint Stock Company "Institute of Nuclear Materials"

(JSC "INM")

P.O.Box 29, Zarechny,

Sverdlovsk Region, Russia, 624250

Tel.: 7 (34377) 362 64

Fax: 7 (34377) 333 96 

TERMS OF DELIVERY

CPT airport Seattle or Portland, USA

 

(Incoterms 2010) 

THE BUYERS and THE SELLERS have mutually agreed that under the present Contract
will be  delivered additionally [**] lots of the goods from the 31st of January,
2014 till the 27th of June, 2014 under the following conditions:

 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

 


Denomination and Specifications of the Goods.
Total activity
of the lot on
the
calibration
date, Ci Quantity of lots, pcs Price, USD per one lot Amount,     USD Dehydrated
water soluble cesium-131 salt [**] [**] [**] [**] The Amount of the Contract:
increases by [**]and will be [**] To prolong the period of validity of the
present contract till the 31st of August, 2014. All other terms and conditions
of Contract 840/08625142/25/01-13 and Addenda Nos. 1,2 to it remind unchanged.
The present Addendum is an integral part of the above mentioned contract and may
be signed by E-mail.

 

 

THE SELLERS THE BUYER      [image_001.jpg]  /s/ Dwight Babcock

 

 

 

[**] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



2



